Felton, C. J.
1. On the trial of issues raised by a counter-affidavit to the foreclosure of a cropper’s lien, it was not error for the court to fail to charge without request on an issue not raised by the pleadings but *316raised by. the introduction of evidence unobjected to. American Surety Co. v. Smith, 55 Ga. App. 633 (191 S. E. 137); Kelly v. Locke, 57 Ga. App. 78 (194 S. E. 595); Smokey Mountain Stages v. Wright, 62 Ga. App. 121 (8 S. E. 2d 453).
Decided June 29, 1954.
McCall & Griffis, for plaintiff in error.
Wright & English, contra.
2. The exception to a part of a charge which states a correct principle of law does not raise the question whether some other legal pertinent charge should have been given. See Code (Ann.) § 70-207, catchword “Omission.”
3. The evidence authorized the verdict for the cropper with the exception that an insufficient amount of interest was found for the landlord. The judgment denying the motion for new trial is affirmed- with the direction that, at the time or before the remittitur from this court is made the judgment of the trial court, the difference between $62.11, the amount of interest stated in the landlord’s account, and the correct amount of interest at 7% per annum on the cash advances and their equivalent for the actual time used by the cropper be written off the judgment, otherwise, the judgment shall stand

Reversed. Quillian and Nichols, JJ., concur.